PER CURIAM:
Gus Hnarakis appeals the district court’s order substituting the United States as the Defendant and dismissing Hnarakis’s action for return of property, under the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hnarakis v. United States, No. 8:06-cv-00557-DKC (D.Md. Apr. 11, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.